UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark one) X Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2012 Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number 0-11720 Air T, Inc. (Exact name of registrant as specified in its charter) Delaware52-1206400 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 3524 Airport Road, Maiden, North Carolina 28650 (Address of principal executive offices, including zip code) (828) 464 –8741 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.(See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large Accelerated FilerAccelerated FilerNon-Accelerated FilerSmaller Reporting Company X (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common StockOutstanding Shares at August 1, 2012 Common Shares, par value of $.25 per share2,446,286 AIR T, INC. AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS Page PART I Item 1. Financial statements Condensed Consolidated Statements of Income 3 Three Months Ended June 30, 2012 and 2011 (Unaudited) Condensed Consolidated Balance Sheets 4 June 30, 2012 (Unaudited) and March 31, 2012 Condensed Consolidated Statements of Cash Flows 5 Three Months Ended June 30, 2012 and 2011 (Unaudited) Condensed Consolidated Statements of Stockholders' Equity 6 Three Months Ended June 30, 2012 and 2011 (Unaudited) Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market risk 14 Item 4. Controls and Procedures 14 PART II Item 6. Exhibits 14 Signatures 15 Exhibit Index 16 Certifications 17 Interactive Data Files Item 1.Financial Statements AIR T, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended June 30, Operating Revenues: Overnight air cargo $ $ Ground equipment sales Ground support services Operating Expenses: Flight-air cargo Maintenance-air cargo Ground equipment sales Ground support services General and administrative Depreciation and amortization Gain on sale of assets ) - Operating Income Non-operating Income (Expense): Investment income Interest expense ) ) ) Income Before Income Taxes Income Taxes Net Income $ $ Earnings Per Share: Basic $ $ Diluted $ $ Dividends Declared Per Share $ $ Weighted Average Shares Outstanding: Basic Diluted See notes to condensed consolidated financial statements. 3 AIR T, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2012 March 31, 2012 ASSETS (Unaudited) Current Assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $78,000 and $108,000 Notes and other receivables-current Income tax receivable Inventories Deferred income taxes Prepaid expenses and other Total Current Assets Property and Equipment, net Cash Surrender Value of Life Insurance Policies Notes and Other Receivables-LongTerm Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses Total Current Liabilities Deferred Income Taxes Stockholders' Equity: Preferred stock, $1.00 par value, 50,000 shares authorized, - - Common stock, $.25 par value; 4,000,000 shares authorized, 2,446,286 shares issued and outstanding Additional paid-in capital Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders’ Equity $ $ See notes to condensed consolidated financial statements. 4 AIR T, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended June 30, Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Gain on sale of assets ) - Change in accounts receivable and inventory reserves ) Depreciation and amortization Change in cash surrender value of life insurance ) ) Warranty reserve Compensation expense related to stock options - Change in operating assets and liabilities: Accounts receivable ) Notes receivable and other non-trade receivables Inventories ) Prepaid expenses and other Accounts payable ) ) Accrued expenses ) Income taxes receivable/ payable ) Total adjustments ) Net cash (used in) provided by operating activities ) Proceeds from sale of investments - Proceeds from sale of assets - Capital expenditures ) ) Net cash used in investing activities ) ) Payment of cash dividend ) ) Payment on capital leases - ) Proceeds from exercise of stock options - Net cash used in financing activities ) ) ) $ $ Cash paid during the period for: Interest $ $ Income taxes See notes to condensed consolidated financial statements. 5 AIR T, INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) Common Stock Additional Total Paid-In Retained Stockholders' Shares Amount Capital Earnings Equity Balance, March 31, 2011 $ Net income - - - Cash dividend ($0.25 per share) - - - ) ) Exercise of stock options - Compensation expense related to stock options - - - Balance, June 30, 2011 $ Common Stock Additional Total Paid-In Retained Stockholders' Shares Amount Capital Earnings Equity Balance, March 31, 2012 $ Net income - - - Cash dividend ($0.25 per share) - - - ) ) Balance, June 30, 2012 $ See notes to condensed consolidated financial statements. 6 AIR T, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Financial Statement Presentation The condensed consolidated financial statements of Air T, Inc. (the “Company”) have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the following disclosures are adequate to make the information presented not misleading.In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation of the results for the periods presented have been made. It is suggested that these financial statements be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended March 31, 2012.The results of operations for the periods ended June 30 are not necessarily indicative of the operating results for the full year. 2. Income Taxes The tax effect of temporary differences, primarily asset reserves, stock based compensation and accrued liabilities, gave rise to the Company's deferred tax asset in the accompanying June 30, 2012 and March 31, 2012 consolidated balance sheets. Deferred income taxes are recognized for the tax consequence of such temporary differences at the enacted tax rate expected to be in effect when the differences reverse. The income tax provisions for the respective three-month periods ended June 30, 2012 and 2011 differ from the federal statutory rate primarily as a result of state income taxes offset by permanent tax differences, including the federal production deduction. 3. Net Earnings Per Share Basic earnings per share has been calculated by dividing net earnings by the weighted average number of common shares outstanding during each period.For purposes of calculating diluted earnings per share, shares issuable under employee stock options were considered potential common shares and were included in the weighted average common shares unless they were anti-dilutive. The computation of basic and diluted earnings per common share is as follows: Three Months Ended June 30, Net earnings $ $ Earnings Per Share: Basic $ $ Diluted $ $ Weighted Average Shares Outstanding: Basic Diluted At June 30, 2012 and 2011, respectively, options to acquire 28,500 and 28,500 shares of common stock were not included in computing diluted earnings per common share because their effects were anti-dilutive. 7 4. Inventories Inventories consisted of the following: June 30, 2012 March 31, 2012 Aircraft parts and supplies $ $ Ground equipment manufacturing: Raw materials Work in process Finished goods Total inventories Reserves ) ) Total, net of reserves $ $ 5. Stock Based Compensation The Company maintains stock based compensation plans which allow for the issuance of stock options to officers, other key employees of the Company, and to members of the Board of Directors.The Company accounts for stock compensation using fair value recognition provisions. No options were granted or exercised during the three months ended June 30, 2012 and no options were granted during the three months ended June 30, 2011.During the three months ended June 30, 2011, options were exercised for the issuance of 15,000 shares.Stock based compensation expense in the amount of $1,469 was recognized for the three-month period ended June 30, 2011 (none in 2012).At June 30, 2012, there was no unrecognized compensation expense related to the stock options. 6. Financing Arrangements The Company has a $7,000,000 secured long-term revolving credit line with an expiration date of August 31, 2013.The revolving credit line contains customary events of default, a subjective acceleration clause and a fixed charge coverage requirement, with which the Company was in compliance at June 30, 2012.There is no requirement for the Company to maintain a lock-box arrangement under this agreement.The amount of credit available to the Company under the agreement at any given time is determined by an availability calculation, based on the eligible borrowing base, as defined in the credit agreement, which includes the Company’s outstanding receivables, inventories and equipment, with certain exclusions.At June 30, 2012, $7,000,000 was available under the terms of the credit facility and no amounts were outstanding.Amounts advanced under the credit facility bear interest at the 30-day “LIBOR” rate (.25% at June 30, 2012) plus 150 basis points. The Company assumes various financial obligations and commitments in the normal course of its operations and financing activities.Financial obligations are considered to represent known future cash payments that the Company is required to make under existing contractual arrangements such as debt and lease agreements. 7. Segment Information The Company operates in three business segments.The overnight air cargo segment, comprised of the Company’s Mountain Air Cargo, Inc. (“MAC”) and CSA Air, Inc. (“CSA”) subsidiaries, operates in the air express delivery services industry.The ground equipment sales segment, comprised of the Company’s Global Ground Support, LLC (“GGS”) subsidiary, manufactures and provides mobile deicers and other specialized equipment products to passenger and cargo airlines, airports, the U.S. military and industrial customers.The ground support services segment, comprised of the Company’s Global Aviation Services, LLC (“GAS”) subsidiary, provides ground support equipment maintenance and facilities maintenance services to domestic airlines and aviation service providers.Each business segment has separate management teams and infrastructures that offer different products and services.The Company evaluates the performance of its operating segments based on operating income. 8 Segment data is summarized as follows: Three Months Ended June 30, Operating Revenues: Overnight Air Cargo $ $ Ground Equipment Sales: Domestic International Total Ground Equipment Sales Ground Support Services Total $ $ Operating Income (Loss): Overnight Air Cargo $ $ Ground Equipment Sales ) Ground Support Services Corporate ) ) Total $ $ Capital Expenditures: Overnight Air Cargo $ $ Ground Equipment Sales Ground Support Services - Corporate - Total $ $ Depreciation and Amortization: Overnight Air Cargo $ $ Ground Equipment Sales Ground Support Services Corporate Total $ $ 8. Commitments and Contingencies The Company is not currently involved in or aware of any pending or threatened lawsuits.Claims involving personal injury or property damages are generally subject to defense under the Company's liability insurance programs. 9. Subsequent Events Management has evaluated all events or transactions through the date of this filing.During this period, the Company did not have any material subsequent events that impacted its consolidated financial statements. Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. Overview The Company operates in three business segments.The overnight air cargo segment, comprised of the Company’s Mountain Air Cargo, Inc. (“MAC”) and CSA Air, Inc. (“CSA”) subsidiaries, operates in the air express delivery services industry.The ground equipment sales segment, comprised of the Company’s Global Ground Support, LLC (“GGS”) subsidiary, manufactures and provides mobile deicers and other specialized equipment products to passenger and cargo airlines, airports, the U.S. military and industrial customers.The ground support services segment, comprised of the Company’s Global Aviation Services, LLC (“GAS”) subsidiary, provides ground support equipment maintenance and facilities maintenance services to domestic airlines and aviation service providers.Each business segment has separate management teams and infrastructures that offer different products and services.The Company evaluates the performance of its operating segments based on operating income. 9 Following is a table detailing revenues by segment and by major customer category: (In thousands) Three Months Ended June 30, Overnight Air Cargo Segment: FedEx $ 44
